        Case 1:14-cr-00125-BLW Document 42 Filed 02/05/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 1:14-cr-00125-BLW
        Plaintiff,
                                              MEMORANDUM DECISION
         v.                                   AND ORDER

  AJELLON DEDEAUX,

        Defendant.



                                INTRODUCTION

      Before the Court is Ajellon Dedeaux’s letter requesting appointment of

counsel to assist in filing a motion for compassionate release. Dkt. 41. The Court

construes the letter as a motion for appointment of counsel. For the reasons that

follow, the Court will deny the motion.

                                    ANALYSIS

      In 2015, Dedeaux pled guilty to conspiracy to distribute oxycodone and was

sentenced to 144 months incarceration. Dkt. 31. The presentence investigation

report held Dedeaux responsible for 450 grams of oxycodone. Dkt. 28. The PSR

indicated that Dedeaux did not suffer from any chronic health conditions. Id.


MEMORANDUM DECISION AND ORDER - 1
        Case 1:14-cr-00125-BLW Document 42 Filed 02/05/21 Page 2 of 3




      Dedeaux seeks appointment of counsel to apply for compassionate release.

He alleges that he has exhausted all administrative remedies, is obese, and has

previously tested positive for COVID-19.

      There is no constitutional right to appointed counsel in post-conviction

proceedings. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“The right to

appointed counsel extends to the first appeal of right, and no further.”). Instead, the

decision whether to appoint counsel in post-conviction proceedings rests with the

discretion of the district court. United States v. Harrington, 410 F.3d 598, 600 (9th

Cir. 2005).

      Dedeaux’s letter is articulate and legible. Further, he has enough

understanding of compassionate release to explain factors that may warrant release.

The Court sees no special circumstances in the record that may warrant the

appointment of counsel. Therefore, the Court will deny Dedeaux’s motion. If

Dedeaux decides to file a pro se motion for compassionate release, he should make

clear how the 18 U.S.C. 3553(a) factors support his motion and explain what

extraordinary and compelling reasons warrant his release. He should also include

copies of any records or documents that support his motion.




MEMORANDUM DECISION AND ORDER - 2
       Case 1:14-cr-00125-BLW Document 42 Filed 02/05/21 Page 3 of 3




                                 ORDER

     IT IS ORDERED that Ajellon Dedeaux’s Motion for Appointment of

Counsel (Dkt. 41) is DENIED.



                                        DATED: February 5, 2021


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 3
